Citation Nr: 1743536	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the RO. 

In March 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2009 rating decision, the AOJ severed service connection for PTSD; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

2. The material added to the record after the June 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 


CONCLUSIONS OF LAW

1. The June 2009 rating decision that severed service connection for PTSD is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. The evidence received subsequent to the June 2009 rating decision severing service connection for PTSD is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Claims - New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO severed service connection for PTSD in a June 2009 rating decision. In particular, the RO found that the Veteran committed fraud in an attempt to obtain VA benefits and the diagnosis on which service connection was predicated was clearly erroneous. The RO determined that the Veteran made factually inaccurate statements in conjunction with his claim of service connection for PTSD and made up or exaggerated claimed stressors in order to justify the PTSD diagnosis in an attempt to defraud the VA.

The evidence in June 2009 included all the service treatment records, service personnel records, post-service VA treatment, the August 2004 rating decision granting service connection for PTSD and all the various lay statements submitted by the Veteran and other witnesses. 

A June 2002 PTSD questionnaire indicates the Veteran reported "seeing dead bodies" as one of the stressful events he experienced during his period of service that contributed to his PTSD diagnosis. In addition, a May 2002 VA treatment record documents the Veteran's report that he was involved in combat and saw dead and wounded soldiers (stressor statement used in determining a diagnosis of PTSD). A subsequent May 2002 VA treatment record reflects the Veteran's report that his duties were water purification, electrician, night patrols and graves and recovery. He stated that men were killed in friendly fire in the battle of Kafje and he and his platoon were responsible for recovery and graves. He also reported that he performed other recovery and grave duty during his service in the Gulf War.  


During the February 2009 VA examination, the Veteran acknowledged that he did not engage in combat against the enemy. He also acknowledged that he was not exposed to any gas attack and had not seen dead bodies in tanks or vehicles. He reported that he had exaggerated his experiences to the examiner. He claimed that he had not lied but made a mistake and it got away from him. 

Based on review of the Veteran's military records, statements from the Veteran's commanding officer and unit member (disputing the Veteran's assertions) and the Veteran's own statements indicating his prior assertions were misrepresentations, the examiner diagnosed the Veteran with factitious PTSD (disorder characterized by physical or psychological symptoms that are intentionally produced or feigned in order to assume the sick role). Service connection for PTSD was severed in the June 2009 rating decision. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the June 2009 rating decision became final. 38 C.F.R. § 20.1103. 

In April 2011, the Veteran requested that his claim be reopened. The evidence received since the June 2009 rating decision includes various lay statements submitted by the Veteran asserting that he was in a stressful and dangerous environment during his service which was the cause of his PTSD. The statements are cumulative in nature and repetitive of his previous assertions which were determined to be exaggerations. To the extent that the claimed stressors related to the Veteran's fear of hostile military or terrorist activity, no VA psychiatrist or psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.

The more recent treatment records do not serve to support his lay assertions that he has a current diagnosis of PTSD that onset due to event or incident of his period of service. These more recent treatment records fail to confirm a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125. Lack of PTSD diagnosis had been established previously. Thus, this evidence is cumulative.

Lack of diagnosis of PTSD and lack of credible supporting evidence to verify that the claimed stressor occurred (or that the claimed stressor is adequate to support a diagnosis of PTSD) are the bases for this continued denial of his claim. For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's severed claim of service connection for PTSD.   


ORDER

The application to reopen a claim for service connection for PTSD is denied. 


REMAND

Further VA examination is necessary to assess the Veteran's claim of service connection for a lumbar spine disability.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of his lumbar spine disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Did the Veteran's lumbar spine disability have onset due to event or injury sustained during his period of service? 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*April 1990 service treatment record documents the Veteran's complaint of back pain ongoing for one week. On examination, the assessment was lower back muscle strain. VBMS Entry December 30, 1996, p. 25/75.

*An October 2008 VA treatment record documents the Veteran's complaint of low back pain. The treatment record reflects that the Veteran had no history of injury other than multiple strains during active duty. On examination, the impression, in pertinent part was back strain. VBMS Entry June 7, 2009, p. 13-14/38.
  
*An April 2012 Report of VA examination documents a diagnosis of degenerative changes L3-4, L4-5. The examiner opined that the lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness, explaining that the Veteran stated that his back pain started in 2006 and noted no specific injury to his back. The examiner concluded that because there was no specific injury and because the discomfort did not onset until more than ten years after his discharge from service, it was more likely the Veteran's back pain was from other issues than incident of military service. VBMS Entry April 18, 2012.

*The August 2013 lumbar spine MRI findings showed multilevel degenerative disc disease and facet arthropathy worst at L5-S1 with lateral recess and right greater than left neural foraminal narrowing and annular fissure of the left extraforaminal zone of the L4-L5 disc. VBMS Entry April 25, 2017. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


